The petition decision of May 25, 2022, cites the wrong portion of the MPEP for the requirements for a document to be expunged from the record.  Please see MPEP 724.05(II) for the proper requirements.  The section is reproduced below for convenience.
II.    INFORMATION UNINTENTIONALLY SUBMITTED IN APPLICATION
A petition to expunge information unintentionally submitted in an application (other than information forming part of the original disclosure) may be filed under 37 CFR 1.59(b), provided that:
(A) the Office can effect such return prior to the issuance of any patent on the application in issue;
(B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C) the information has not otherwise been made public;
(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F) the petition fee as set forth in 37 CFR 1.17(g)  is included.


/JENNY L WAGNER/TQAS, Technology Center 2800